MEMORANDUM **
Roy C. Thompson appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1988 action, alleging violation of his rights to a jury trial, for failure to state a claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Vasquez v. Los Angeles County, 487 F.3d 1246, 1249 (9th Cir.2007), and we affirm.
The district court properly dismissed this action because Thompson had no federal constitutional right to a jury trial to challenge his citation for violating the county zoning ordinance. See Fresno Rifle & Pistol Club, Inc. v. Van De Kamp, 965 F.2d 723, 730 (9th Cir.1992) (noting that the Seventh Amendment is not applicable to states through the Fourteenth Amendment); United States v. Stansell, 847 F.2d 609, 611 (9th Cir.1988) (holding that the Sixth Amendment right to jury trial does not extend to petty offenses; where maximum penalty does not exceed six months imprisonment, $500 fine, or both, offense is presumptively petty); see also Cal. Gov’t Code § 25132(b).
We decline to consider Thompson’s Fourth Amendment claim raised for the first time on appeal. See Crawford v. Lungren, 96 F.3d 380, 389 n. 6 (9th Cir. 1996) (“Although the complaint made a passing reference to those claims, the argument is newly minted. The district court is not merely a way station through which parties pass by arguing one issue while holding back a host of others for appeal.”).
Thompson’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.